Exhibit 10.51

ASSUMPTION AGREEMENT dated as of October 29, 2018 (this “Agreement”), by and
among ZIMMER BIOMET HOLDINGS, INC., a Delaware corporation (the “Company”),
ZIMMER LUXEMBOURG II S.À.R.L., a company organized under the laws of Luxembourg
(“ZH2LX”), and JPMORGAN CHASE BANK, N.A., as General Administrative Agents (as
defined below).

Reference is made to (i) the Credit Agreement dated as of May 29, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “2014 Credit Agreement”), among the Company, Zimmer Biomet
G.K. (f/k/a Zimmer K.K.) (the “Japanese Borrower”), ZB Investment Luxembourg
S.à.r.l. (f/k/a Zimmer Investment Luxembourg S.à.r.l.) (the “Luxembourg
Borrower”), the Borrowing Subsidiaries from time to time party thereto (together
with the Company, the Japanese Borrower and the Luxembourg Borrower, the
“Borrowers”), the lenders from time to time party thereto (the “2014 Lenders”),
JPMorgan Chase Bank, N.A., as general administrative agent (the “2014 General
Administrative Agent”), JPMorgan Chase Bank, N.A., Tokyo Branch, as Japanese
Administrative Agent, and J.P. Morgan Europe Limited, as European Administrative
Agent, and (ii) the Credit Agreement dated as of September 30, 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “2016 Credit Agreement” and, together with the 2014 Credit Agreement,
the “Credit Agreements”), among the Borrowers, the lenders from time to time
party thereto (together with the 2014 Lenders, the “Lenders”), JPMorgan Chase
Bank, N.A., as General Administrative Agent (together with the 2014 General
Administrative Agent, the “General Administrative Agents”), JPMorgan Chase Bank,
N.A., Tokyo Branch, as Japanese Administrative Agent, and J.P. Morgan Europe
Limited, as European Administrative Agent.  Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings set forth in the
Credit Agreements.

A.  The Company has informed the General Administrative Agents that the
Luxembourg Borrower intends to merge (the “Merger”) with and into ZH2LX, with
ZH2LX surviving the Merger as a Wholly Owned Subsidiary of the Company.

B.  Pursuant to Section 10.01 of the 2014 Credit Agreement and Section 9.01 of
the 2016 Credit Agreement, the Merger is permitted so long as, among other
things, ZH2LX, as the survivor of the Merger, shall assume all of the payment
and performance obligations of the Luxemburg Borrower under the Credit
Agreements and the other Loan Documents on terms reasonably satisfactory to the
General Administrative Agents.

C.  The Company and ZH2LX are entering into this Agreement in satisfaction of
the requirements of Section 10.01 of the 2014 Credit Agreement and Section 9.01
of the 2016 Credit Agreement.

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:

 



--------------------------------------------------------------------------------

2

1.Assumption.  Upon the effectiveness of the Merger, ZH2LX hereby assumes all of
the payment and performance obligations of the Luxembourg Borrower under each
Credit Agreement and the other Loan Documents, including without limitation the
obligation to pay all sums due or to become due or owing by the Luxembourg
Borrower under the Loan Documents. Upon the effectiveness of the Merger, ZH2LX
shall be deemed to be the “Luxembourg Borrower” under each Credit Agreement and
the other Loan Documents with the same force and effect as if it had executed
such Credit Agreement and the other Loan Documents to which the Luxembourg
Borrower is a party as the “Luxembourg Borrower” on the Effective Date of each
Credit Agreement.  ZH2LX hereby agrees to and shall be bound by all the terms
and provisions of each Credit Agreement and the other Loan Documents applicable
to it as the Luxembourg Borrower thereunder.

2.Representatives and Warranties. (a) ZH2LX represents and warrants to the
Administrative Agent and the Lenders that:

(i)ZH2LX is duly incorporated and validly existing under the laws of Luxembourg.

(ii)ZH2LX has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to execute, deliver and perform
its obligations under this Agreement (and to perform its obligations under each
Credit Agreement and the other Loan Documents).

(iii)The execution, delivery and performance by ZH2LX of this Agreement (and the
performance by it of its obligations under the Credit Agreement and the other
Loan Documents) have been duly authorized by all necessary corporate or other
organizational action, and do not and will not contravene the terms of any of
ZH2LX's constitutive documents.

(iv)This Agreement, each Credit Agreement and the other Loan Documents
constitute valid and binding obligations of ZH2LX, enforceable against ZH2LX in
accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

(b)  The Company represents and warrants to the General Administrative Agents
and the Lenders that, on the date hereof and on the date of the Merger (and
after giving effect thereto), no Default or Event of Default exists under either
Credit Agreement.

3.Conditions to Effectiveness.  This Agreement shall become effective when it
shall have been duly executed and delivered by each party hereto and when the
General Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent:

 



--------------------------------------------------------------------------------

3

(a)  a copy of the certificate of incorporation or memorandum and articles of
association of ZH2LX, certified by a Financial Officer of ZH2LX to be true and
correct;

(b)  evidence of the completion of the Merger;

(c)  such certificates, resolutions or other action, incumbency certificates
and/or other certificates of a Financial Officer of ZH2LX as the General
Administrative Agents may require evidencing the identity, authority and
capacity of Financial Officers thereof authorized to act as Financial Officers
in connection with this Agreement and the Credit Agreements; and

(d)  to the extent requested, such other documentation and information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

4.Successors and Assigns.  Whenever in this Agreement any party is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party.

5.Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

6.Execution in Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

7.Effect of this Agreement.  Except as expressly modified hereby, each Credit
Agreement shall remain in full force and effect.

[Remainder of the page intentionally left blank]

 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed and delivered as of the date first written above.

ZIMMER BIOMET HOLDINGS, INC.

By:

/s/ Daniel P. Florin

 

Name:Daniel P. Florin

 

Title:Executive Vice President and
Chief Financial Officer

 

 

 

ZIMMER LUXEMBOURG II, S.À.R.L.

By:

/s/ Jitender Sahni

 

Name:Jitender Sahni

 

Title:Manager

 

By:

/s/ Claudi Dinis

 

Name:Claudia Dinis

 

Title:Manager

 






[Signature page to Assumption]

 

 

 



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as General Administrative Agent under each Credit
Agreement referred to above,

By:

/s/ Joseph McShane

 

Name:Joseph McShane

 

TitleVice President

 

 

 

 

 

[Signature page to Assumption]

 

 

 

